In an action to recover damages for malpractice, and for medical expenses and loss of services, the appeal is from so much of an order as conditions the granting of appellant’s motion to dismiss the complaint for the alleged failure diligently to prosecute the action (Civ. Prac. Act, § 181; Rules Civ. Prac., rule 156) upon respondents’ failure to serve and file a note of issue on or before a day certain. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.